DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 05/07/21. Foreign priority to a corresponding IN application filed 05/09/20 has been received and is proper.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected because the preamble “The automatic slack adjuster of any one of claim 5” is nonsensical and confusing.  See claim 8, line 1.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Crewson
Claim(s) 1-20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crewson (U.S. Patent No. 5,762,165).  Crewson is directed to a stroke indicator.  See Abstract.
Claim 1: Crewson discloses an automatic slack adjuster (12) [Fig. 1] for braking systems of automotive vehicles, in particular for drum brakes of commercial vehicles, the slack adjuster comprising: a lever (24) configured to be operatively coupled to a push rod (16) of a brake actuator (18), and further configured to pivot about a rotational axis when actuated by the push rod, the rotational axis having a predetermined fixed location relative to the vehicle, a stroke indicator label (64a, 70, 72) arranged on the lever and configured to designate, for the automatic slack adjuster, a predetermined zero stroke position, a working stroke range, and an overstroke range [see col. 4, lines 31-45], and a stroke indicator element (66) that is configured to visually indicate the current stroke level of the automatic slack adjuster between the predetermined zero stroke position, the working stroke range, and the overstroke range on the indicator label via relative movement between the stroke indicator element and the stroke indicator label [see Fig. 1; col. 4, lines 31-45], wherein the stroke indicator element is positioned on the automatic slack adjuster such that the lever pivots relative to the stroke indicator element about the rotational axis, and wherein the stroke indicator element includes a mounting interface (74) configured to attach the stroke indicator element to a fixed location relative to the vehicle [note: limitation not a direct structural limitation of the claimed apparatus itself].  See Fig. 1.
Claim 2: Crewson discloses that the stroke indicator label includes a label plate that is non-releasably fixed to the lever.  See Fig. 1. 
Claim 3: Crewson discloses that the stroke indicator element includes a pointer needle (80a) extending in a radial direction towards the stroke indicator label.  See Fig. 1. 
Claim 4: Crewson discloses that the stroke indicator element includes a control arm (80b) extending in a radial direction towards the mounting interface.  See Fig. 1. 
Claim 5: Crewson discloses that the stroke indicator element includes a positioning collar (74) that extends in an axial direction corresponding to the rotational axis and is arranged concentrically around the rotational axis.  See Fig. 1. 
Claim 6: Crewson discloses that the positioning collar engages a correspondingly shaped recess of the lever.  See Fig. 1 (at 32). 
Claim 7: note that this limitation is not directed to a structural limitation of the claimed apparatus. 
Claim 8: Crewson discloses that the positioning collar includes a plurality of positioning teeth that are distributed circumferentially around the collar.  See Fig. 3. 
Claim 9: Crewson discloses that the mounting interface includes a mounting bracket (74) configured to fasten the stroke indicator element to an axle or swingarm of the vehicle.  See Fig. 1 (note: the axle and vehicle are not part of the claimed apparatus). 
Claim 10: Crewson discloses that the mounting bracket or the stroke indicator element includes a first elongate hole extending in a radial direction relative to the rotational axis for adjusting the radial position of the mounting bracket relative to the rotational axis, and the other of the mounting bracket or the stroke indicator element includes a protruding feature that is dimensioned correspondingly to the elongate hole and extends into the first elongate hole.  See Fig. 2. 

Claim 11: Crewson discloses that the stroke indicator element includes the first elongate hole (32) and the mounting bracket includes a second elongate hole (44) extending orthogonally or tangential to the first elongate hole for adjusting the rotational position of the stroke indicator element.  See Figs. 1, 2. 
Claim 12: Crewson discloses that the pointer needle includes a tip portion (180) that is offset relative to a base portion (174) of the pointer needle, wherein the tip portion is offset in a direction toward the indicator label.  See Fig. 5. 
Claim 13: Crewson discloses that the stroke indicator element and the pointer needle are mechanically isolated from the lever to prevent moving of the pointer needle together with pivoting movement of the lever.  See Fig. 1. 
Claim 14: Crewson discloses that the lever defines a housing for a slack adjuster mechanism disposed therein.  See Fig. 1. 
Claim 15: Crewson discloses that the protruding feature is circumferentially adjustable and releasably fixable relative to the mounting bracket.  See Figs. 1, 2. 
Claim 16: Crewson discloses that the protruding feature is radially shiftable within the first elongate hole.  See Fig. 1. 
Claim 17: Crewson discloses that pivoting movement of the lever relative to the stroke indicator element alters a visible indication of the stroke indicator element at the stroke indicator label.  See col. 4, lines 31-45. 
Claims 18-19: note that this is an intended use of the claimed apparatus.  Nonetheless, Crewson discloses a braking system for a vehicle with a brake actuator (18), a wheel attached to an axle (20), and a push rod (16) attached thereto, along with the slack adjuster of claim 1.  See Fig. 1.
Claim 20: see claim 1 above.  Crewson further discloses an axle or swingarm (20) along with a wheel mounted thereto (inherent).  See Fig. 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                         August 17, 2022